IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,465




EX PARTE JONATHAN SHANE ROSS PEAKE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 01-08-05233-CR IN THE 359TH DISTRICT COURT
FROM MONTGOMERY COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to thirty years’ imprisonment. The Seventh Court of Appeals affirmed his
conviction. Peake v. State, No. 07-03-00216-CR (Tex. App.–Amarillo 2004, no pet.).  
            Applicant contends that his appellate counsel rendered ineffective assistance because, among
other things, he failed to timely notify Applicant that his conviction had been affirmed and failed to
advise him of his right to petition for discretionary review pro se. Appellate counsel filed an affidavit
with the trial court. Based on that affidavit, the trial court has entered findings of fact and
conclusions of law that appellate counsel rendered ineffective assistance. The trial court recommends
that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore,
that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review
of the judgment of the Seventh Court of Appeals in Cause No. 07-03-00216-CR that affirmed his
conviction in Case No. 01-08-05233-CR from the 359th Judicial District Court of Montgomery
County.  Applicant shall file his petition for discretionary review with the Seventh Court of Appeals
within 30 days of the date on which this Court’s mandate issues.
 
Delivered: December 8, 2010
Do not publish